Citation Nr: 1513757	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-35 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen the issue of service connection for a low back disorder, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The appellant served in the California Army National Guard and Army Reserve from April 1976 to September 1976, with a verified period of active duty for training (ACDUTRA) from August 27, 1976 to September 28, 1976.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In May 2013, the appellant and his spouse presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

A review of the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The new and material evidence issue is reopened.  However, the service connection issue is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  


FINDINGS OF FACT

1.  In final March 1983, September 1990, January 1991, and December 1998 rating decisions, the RO denied service connection for a low back disorder.  The appellant did not appeal these decisions.  There was also no new and material evidence received within one year of the decisions.  

2.  The evidence received after the December 1998 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.

CONCLUSIONS OF LAW

1.  The March 1983, September 1990, January 1991, and December 1998 rating decisions, which denied service connection for a low back disorder, are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the December 1998 rating decision is new and material, such that the issue of service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the issue on appeal is reopened, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the appellant in proceeding to decide this issue.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

In previous March 1983, September 1990, January 1991, and December 1998 rating decisions, the RO denied service connection for a low back disorder.  The appellant was notified of these decisions and of his appellate rights, but he did not perfect an appeal of any rating decision.  He also did not submit any additional new and material evidence relevant to those claims within one year of these decisions.  Therefore, the March 1983, September 1990, January 1991, and December 1998 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2014).  

The subsequent denials after the initial March 1983 rating decision denied on the basis that no new and material evidence had been submitted to reopen the low back disorder claim.  In determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (emphasis added).

In the last final December 1998 rating decision, the RO did not reopen the service connection claim for a low back disorder because the record did not reveal that the appellant's preexisting low back disorder was permanently worsened (i.e., aggravated by) military service.  

Here, the Board finds that new and material evidence has been received since the time of the final December 1998 rating decision.  See 38 C.F.R. § 3.156(a).  Specifically, the appellant presented May 2013 lay testimony at the Board hearing in which he further elaborated upon the circumstances under which he asserts his preexisting low back disorder was aggravated by his short period of military service.  When determining whether new and material evidence has been submitted to reopen a claim, the Board must take into account more recent court decisions regarding the consideration of lay evidence.  Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the appellant's additional lay testimony evidence, presumed credible, relates to an unestablished fact necessary to substantiate the low back disorder claim and raises a reasonable possibility of substantiating the claim - the issue of aggravation.  The Board finds that new and material evidence has been presented to reopen the appellant's previously denied low back disorder claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's low back disorder claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder, is reopened, and to this extent only, the appeal is granted.

REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the appellant's claim for service connection for a low back disorder.

First, the AOJ has already secured the appellant's service treatment records (STRs) from his service with the California Army National Guard and Army Reserve from April 1976 to September 1976.  These records include a September 1976 inpatient clinical record cover sheet and summary from Moncrief Army Hospital in Fort Jackson, South Carolina.  However, the appellant has testified that there may be additional inpatient treatment records (clinical records) for his in-service hospitalization from September 22, 1976 to September 24, 1976.  See May 2013 hearing testimony at page 5.  The AOJ should make a specific request for possible, additional clinical inpatient records for the appellant's low back dated in September 1976 from the Moncrief Army Hospital.  In this vein, records of inpatient or clinical treatment in service are sent to the National Personnel Records Center (NPRC) after one to two calendar years, but are kept in a separate file from the file containing other STRs.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Sections A and B.  An attempt should be made to determine if such inpatient clinical records do exist with the NPRC, Records Management Center (RMC), or another appropriate facility.  

Second, the appellant should be scheduled for a VA examination and opinion to determine the likely etiology of any current low back disorder on a direct basis, to include potential in-service aggravation of a preexisting low back disorder during a period of ACDUTRA.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  

In this regard, a veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  The term "active military, naval, or air service" includes the following:  active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training  purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Paulson v. Brown, 7 Vet. App. 466, 471 (1995).  Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which the Veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Smith, 24 Vet. App. at 45-46.  Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA).  Smith, 24 Vet. App. at 45-46.  

In the present case, the appellant only had a period of ACDUTRA, and is not otherwise a veteran as he had no period of active service prior to his period of ACDUTRA.  Although the appellant underwent a March 1976 entrance examination prior to his period of ACDUTRA, the presumption of soundness does not attach in such situations, absent a prior period of active service.  Smith, 24 Vet. App. at 45-46.  

With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, in order for a claimant to establish "veteran" status, the claimant must demonstrate both elements of aggravation - (1) that the preexisting disability permanent worsened in service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).  In such instances, the claimant is not entitled to the easier presumption of aggravation standard.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The standard of proof for the claimant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  Donnellan, 24 Vet. App. at 174.  There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply.  Donnellan, 24 Vet. App. at 175. 


Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, RMC, or any other appropriate facility and attempt to obtain alleged, additional inpatient or clinical records for the appellant's low back from the Moncrief Army Hospital in Fort Jackson, South Carolina, dated in September 1976.  These records, if they exist, are often kept in a separate file at the NPRC / RMC from the file containing other STRs.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Sections A and B.  

If any requested inpatient STRs are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and his or her representative.  

2.  After any additional records are associated with the claims file, to include possible additional inpatient clinical STRs, schedule the appellant for VA examination by an appropriate clinician to determine the etiology of any current low back disorder.  Access to Virtual VA and the VBMS electronic claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The appellant must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following questions: 

(a) Upon clinical examination, does the appellant have a current disorder of the low back?  Please specifically identify all low back disorders.

(b) Is it at least as likely as not (i.e., 50 percent or more probable) that the appellant had a low back disability prior to entering his ACDUTRA service in August 1976 ( i.e., a preexisting low back disability)?  If so, what was the specific low back disability at that time?

(c) If (b) is answered in the positive, is it at least as likely as not (i.e., 50 percent or more probable) that the appellant's preexisting low back disability permanently increased (worsened) in severity beyond its natural progression during his period of ACDUTRA service from August 27, 1976 to September 28, 1976?

(d) If (b) is answered in the negative, for each currently diagnosed low back disorder, is it at least as likely as not (i.e., 50 percent or more probable) that the disorder began during or is otherwise causally related to the appellant's period of ACDUTRA service from August 27, 1976 to September 28, 1976?  


(e) In rendering the above opinions, the examiner must address the following evidence:  

(1) Private medical records including a November 1990 private treatment letter from Dr. C.A.L. indicating that he treated the appellant prior to his ACDUTRA service for a low back disorder and leg pain from December 1974 to August 1975; a treatment note with a prior history of the appellant reporting low back pain after lifting boxes of glass in 1972; reports of low back pain and bilateral leg pain in December 1974 and May 1975; and May 1975 x-rays of the lumbar spine that were within normal limits;

(2) The March 1976 service entrance examination which found normal spine; 

(3) A September 1976 clinical inpatient service treatment record from Moncrief Army Hospital, in which appellant stated that he hurt his low back years before when lifting at work; the examination was unremarkable, but it was noted his low back pain existed prior to enlistment, and he was not physically qualified for enlistment;

(4) A September 1976 Medical Board report that assessed chronic low back pain and released the appellant from ACDUTRA for a condition which existed prior to enlistment; this included a PULHES "physical capacity or stamina" profile that was increased from "1" to "3" (indicative of certain assignment restrictions due to his low back);

(5) November 1990 lay statements from the appellant's spouse and sister in which they described the appellant reporting back pain as a child and teenager to them, prior to his ACDUTRA service, with the condition becoming worse after his ACDUTRA service;

(6) Lay statements from the appellant in which he asserts that he had chronic low back pain, which progressively worsened over time; statements denying that he had any back problems prior to his period of ACDUTRA service; and statements that his current back problems began during his ACDUTRA service due to the difficult physical training and duties;

(7) Kaiser Permanente records dated from 1992 to 1998 that reveal treatment for chronic low back pain, with diagnoses of lumbar facet syndrome and probable degenerative disc disease or degenerative joint disease and lumbosacral strain;

(8) A September 1998 private treatment report from Dr. W.W. noting a history of chronic back pain for 20 years back to 1978; 

(9) A March 2009 magnetic resonance imaging (MRI) report assessing degenerative disc disease and degenerative facet arthropathy of the lumbar spine and a June 2009 report from Dr. S.S. diagnosing lumbar spondylosis and discogenic syndrome and radicular syndrome; and 

(1) Social Security Administration (SSA) records determining the appellant was disabled since June 2010 for the above diagnoses and noting he worked as a janitor from 1976 to 2010.  

3.  Notify the appellant that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the appellant does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the consider all of the evidence of record and readjudicate the service connection issue for a low back disorder.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the appellant and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


